                             UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  COLUMBIA DIVISION


 DANIEL ELLIS and CHRISTY ELLIS,

          Plaintiffs,                                  Case No. 1:18-cv-00063

 v.                                                    Magistrate Judge Frensley
                                                       Magistrate Judge Newbern (settlement)
 SHELTER MUTUAL INSURANCE
 COMPANY OF COLUMBIA, MISSOURI,

          Defendant.


                                               ORDER

         Pursuant to the Court’s Order (Doc. No. 15), this matter has been referred to the

undersigned magistrate judge for a settlement conference. That the settlement conference will

take place on February 13, 2019, at 9:00 a.m.

         Confidential settlement conference statements in conformity with the instructions below

shall be submitted on or before 3:00 p.m. on February 12, 2019. The parties shall adhere to the

following procedure for submitting their settlement conference statements:

      1. If they have not already done so, the parties shall exchange offers and demands by no
         later than February 11, 2019. The parties shall continue to engage in settlement
         discussions as appropriate thereafter.

      2. By no later than February 12, 2019, at 3:00 p.m., Plaintiff and Defendant shall deliver
         separate settlement conference statements to Ms. Tina McDonald, Courtroom Deputy,
         Room 797, U.S. Courthouse, 801 Broadway, Nashville, TN, or by email to
         christina_mcdonald@tnmd.uscourts.gov. These statements shall be submitted ex parte
         and under seal. They should not be served on the other parties. No party shall file its
         statement with the Court, including by electronic filing or filing in the Court’s night
         depository.

      3. Each statement shall contain a summary of the facts of the case and the party’s theory of
         liability or defense. This statement need not be as detailed as a pretrial brief, but any
         critical facts, evidence, or legal authority upon which the party intends to rely should be

                                                   1
    cited or provided. The statement is a vehicle for candor, not advocacy. Nothing in the
    manner of a jury speech shall be included.

    For Plaintiff: Identify the prima facie elements of your claim(s) for purposes of
    establishing liability and summarize the evidence that exists to prove those elements. If
    damages are sought, provide an itemization of estimated damages.

    For Defendant: If liability is contested, identify which elements of Plaintiff’s prima facie
    case are contested and summarize the evidence to put these matters in issue at trial.
    Discuss separately any affirmative defenses and any supporting evidence.

4. Counsel shall make a candid assessment of the strengths and weaknesses of both sides of
   the case and shall give a good faith opinion of each party’s likelihood of success on the
   merits. This opinion may be expressed as a percentage reflecting odds of success or
   otherwise.

5. Each statement shall include an account of litigation costs to date, including attorney’s
   fees, and an assessment of the projected costs of proceeding to trial.

6. Each statement shall contain a summary, based upon counsel’s full discussion with the
   client, of the primary points of contention from the client’s perspective and the client’s
   interests in settlement and/or in proceeding to trial.

7. Each statement shall include an assessment of whether there are any factors or
   circumstances outside the legal action that may influence the settlement negotiations or
   should otherwise be considered as part of the discussion.

8. Each statement shall recount, with specificity, any settlement discussions to date.

9. Any documents upon which a party intends to rely in discussions should be provided with
   the statement. Unless the documents have already been provided in discovery or are
   subject to a claim of privilege or work product (which should be clearly indicated), the
   documents should also be provided to opposing counsel before the settlement conference.
   The statement itself should not be provided.

10. If Defendant intends to assert that its financial circumstances limit its ability to settle,
    Defendant shall provide documentation to support that assertion.

11. At least one attorney representing each party shall participate in the pre-settlement-
    conference call. The Magistrate Judge will address the format of the settlement
    conference generally and will have ex-parte individual conversations with counsel for
    each party.

12. A settlement conference in this action shall be held on February 13, 2019, at 9:00 a.m.,
    in Courtroom 776, U.S. Courthouse, 801 Broadway, Nashville, Tennessee. The parties


                                               2
   and their counsel should not schedule any other commitments on this date and should be
   prepared to spend the entire day in the settlement conference, if necessary.

13. The Plaintiff and the Defendant or its representative with full settlement authority
    shall be present. The parties are advised that, unless otherwise specifically ordered,
    failure to be present with full settlement authority could result in the imposition of
    sanctions pursuant to Federal Rule of Civil Procedure 16(f). Full settlement authority
    means that Plaintiff, Defendant, or a representative does not need authority from any
    other individual or source to enter into any settlement agreement. The parties must have
    total independent authority to enter into any settlement agreement reached.

   It is so ORDERED.


                                                ____________________________________
                                                ALISTAIR E. NEWBERN
                                                United States Magistrate Judge




                                            3
